Title: To Thomas Jefferson from William Short, 11 September 1785
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Septr. 11th. 1785

You will be surprized by my Letter written on Friday Evening which mentioned that yours had not arrived. I waited until as late in the Evening as I could on Account of the Departure of the Post before I wrote. Some Time after that Mr. Dumas called to let me know he had just received the Letter which he presented me. I was exceedingly happy to find that it allowed us to pursue the Measures agreed on with the Baron, and yesterday Evening we put the finishing Hand to the Business. He has signed both of the Treaties which I brought, retained one and delivered me the other, which I shall have the Pleasure of putting into your Hands very soon, as I set out this Morning for Paris. The Post travelling faster than I can I have thought it best to give you the earliest Information I could of the Completion of this Affair, and of the Arrival of your Letter. Still it is to be observed that it could not have been given to the Post so early as you expected, since it was nine Days from its Date to its Arrival. Accept Sir my sincerest Wishes for your Happiness, and believe me yours, with the greatest Sincerity,

W Short

